i          i        i                                                              i      i      i




                                 MEMORANDUM OPINION


                                         No. 04-09-00024-CV

               ALAMO PACKAGING, L.P., Victory Packaging Management, L.L.C.,
                     William Marcus, Jack McGuckin, and Richard Berns,
                                         Appellants

                                                  v.

                             ALAMO PACKAGING CORPORATION,
                                        Appellee

                     From the 285th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2004-CI-02909
                            Honorable Michael P. Peden, Judge Presiding


PER CURIAM

Sitting:          Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice
                  Rebecca Simmons, Justice

Delivered and Filed: April 22, 2009

DISMISSED

           The appellants have filed an unopposed motion to dismiss this appeal. We grant the motion

and dismiss the appeal. See TEX . R. APP . P. 42.1(a)(1). Appellants also request immediate issuance

of the mandate, which we grant.

                                                              PER CURIAM